The United States against S. G. Grafton, for writing his name on a copy of the Boston Atlas, directed by him to a gentleman in Louisville, Kentucky, and deposited in the Boston post-office. This was selected out of a hundred similar instances, as a test case, there being nothing but the bare name written on the paper, to indicate by whom it was sent, and thus intended to “convey an idea.” By agreement of counsel, for the purpose of ea r-rying the question up to the circuit court. SPRAGUE, District Judge, decided that the mere writing of a name on a paper was not a violation of the law; that it was not within the meaning and spirit of the prohibition.
According to arrangement Mr. Dexter, for the United States, took exception to this opinion, and in this way the whole subject will be brought before the circuit court